Per curiam.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the Review Panel of the State Disciplinary Board which recommends that Respondent Robert N. Wilson, Jr.’s license be suspended pursuant to Rule 9.4 (b) (1) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). This disciplinary action arises out of Wilson’s having assented to the April 20, 2006 suspension of his law license in the Commonwealth of Massachusetts as a disciplinary sanction for unspecified misconduct.
Because Wilson acknowledged service of the Notice of Reciprocal Discipline but did not object in any way, this Court hereby accepts the recommendation of the Review Panel and orders that Wilson be suspended until he notifies and provides appropriate proof to the Review Panel that he has been reinstated to the practice of law in Massachusetts. Wilson is reminded of his duties under Bar Rule 4-219 (c).

Suspended.


All the Justices concur.

*783Decided March 26, 2007.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.